Citation Nr: 1451951	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 2005, for the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans. 

In a September 2013 rating decision, the RO granted service connection for erectile dysfunction.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA include VA treatment records dated from September 2013 to September 2014.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran was awarded service connection for PTSD, and assigned a 50 percent disability rating, effective April 12, 2001, in a January 2002 rating decision.
 
2.  On June 25, 2002, VA received the Veteran's claim for TDIU; the RO granted TDIU effective that date of claim, and denied a rating in excess of 50 percent for PTSD in an unappealed August 2002 decision.

3.  On January 27, 2005, the RO received the Veteran's claim for an increased rating for PTSD. 

4.  The record does not contain an unadjudicated formal or informal claim of entitlement to an increased rating after August 2002 and prior to January 27, 2005. 

5.  The medical evidence first shows findings warranting a 100 percent schedular rating for PTSD in a March 2005 VA examination and a March 2005 private examination.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to January 27, 2005, for the award of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

With respect to the earlier effective date claim, the December 2009 rating decision that is on appeal granted a 100 percent rating and assigned an effective date for the award.  In a letter dated in June 2010, the Veteran was informed of the evidence necessary to substantiate a claim for an earlier effective date, and of his and VA's respective duties to provide specific information.  Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his earlier effective date claim.  The Veteran's service treatment records (STRs) and available post-service examination reports and treatment records (VA and private) are on file.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Earlier Effective Date

The Veteran claims that he is entitled to an effective date of April 12, 2001, for the award of a 100 percent schedular rating for PTSD.1  See January 2010 Notice of Disagreement.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The date of the filing of a claim is controlling in determinations as to effective dates.  Lalonde v. West, 12 Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997).  

VA is required to identify and act on informal claims for benefits. 38 C.F.R. § 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought."  Id. The United States Court of Appeals for the Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised." 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  Once service connection has been established, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157.  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b). 

Under Diagnostic Code 9411, a 100 percent evaluation is warranted for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

On April 12, 2001, the RO received the Veteran's application for compensation for PTSD.  He was awarded service connection for PTSD, and assigned a 50 percent disability rating, effective April 12, 2001, in a January 2002 rating decision.

In June 2002 the Veteran submitted a claim for TDIU; he maintained that he was unable to secure employment due to his service-connected hearing loss and PTSD.  The RO, in pertinent part, granted the TDIU claim and denied a rating in excess of 50 percent for PTSD.  The Veteran was notified of this decision in August 2002; he did not appeal and the decision became final in August 2003.  See 38 C.F.R. § 20.200.

There is no evidence of any formal or informal claim for increased rating for PTSD from August 2002 to January 2005. See 38 C.F.R. §§ 3.155, 3.157 (2014). Nor was any evidence submitted within the year following the August 2002 rating decision. See 38 C.F.R. § 3.156(b) (2014).

On January 27, 2005, the RO received the Veteran's claim for an increased rating for PTSD.  In a March 2005 opinion, Dr. O.S. stated that he was treating the Veteran for PTSD and opined that the Veteran was permanently and totally disabled relative to employment and should not attempt to return to his former job or other work. A March 2005 VA examination report notes that the Veteran reported that he avoided contact with others, isolated himself, did not enjoy doing anything social, and related his decreased socialization to intrusive memories of trauma and associated dysphoria.  The examiner stated that the Veteran's symptoms, which had increased since 2002, included: trouble sleeping both on nights when he had and did not have nightmares (only got three hours of sleep per night); extreme irritability and easily angered; diminished concentration and easily distracted; frequent hypervigilant behaviors; and an exaggerated startle response to sudden loud noises.  The examiner noted a diagnosis of chronic PTSD with a Global Assessment of Functioning (GAF) score of 40.

In the December 2009 rating decision on appeal, the RO granted a 100 percent schedular disability rating for PTSD, effective January 27, 2005, the date the Veteran's claim was received. 

At the outset, it is noteworthy that the Veteran was denied a rating in excess of 50 percent for PTSD in an August 2002 rating decision.  He did not appeal this decision.  The August 2002 rating decision is final based on the evidence of record at the time and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the August 2002 rating decision has not been alleged.  

What remains for consideration is whether subsequent to the August 2002 final rating decision and prior to January 27, 2005, there was a formal or informal claim for an increased rating for PTSD.  No such claim was received.  The earliest document in the claims file received after the August 2002 rating decision that can be construed as a claim for an increased rating is the actual request for an increased rating received from the Veteran on January 27, 2005, the date upon which his current effective date was assigned. 

Under the governing law and regulations outlined above, the Board must review evidence dating back to January 27, 2004, to determine if within that one year prior to the claim, an increase in PTSD was factually ascertainable.  However, there is no pertinent medical evidence for the year prior to the claim for increase.  In fact, there appear to be no pertinent treatment records from this period at all.  See VVA.  Without any competent evidence of increased disability warranting an increased rating prior to January 27, 2005, it was not factually ascertainable that an increase in the Veteran's PTSD occurred prior to that date.  The 100 percent rating was assigned by the RO based on VA and private treatment records and examination reports dated in March 2005 that show that the Veteran's PTSD had become totally disabling.

As a preponderance of the evidence is against the award of an earlier effective date, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

An effective date earlier than January 27, 2005, for the assignment of a 100 percent rating for PTSD is denied.


REMAND

The Veteran claims that his sleep apnea is related to his active service.  See August 2012 VA Form 9.  Alternatively, he maintains that his sleep apnea is secondary to his service-connected PTSD.  See January 2010 statement from the Veteran; August 2012 VA Form 9.

There is not an adequate opinion as to whether sleep apnea is related to service or was caused and/or aggravated by service-connected PTSD.  Although the Veteran underwent a VA examination in January 2013, the opinion does not contain sufficient rationale and does not contain sufficient detail to decide the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Specifically, the VA examiner did not address the treatise evidence submitted in August and October 2012 in support of secondary service connection, or provide an opinion on direct service connection.  On remand, a new opinion should be obtained.  Prior to the examination, all outstanding, pertinent VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA or private records pertaining to treatment of the Veteran's sleep apnea. 

2.  Obtain an opinion as to the etiology of the Veteran's sleep apnea from a qualified VA medical professional. An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether it is at least as likely as not (a 50 percent probability or greater): 

(a) that the Veteran's sleep apnea is related to his military service; or

(b) that the Veteran's sleep apnea was caused by his service-connected PTSD, or

(c) that the Veteran's sleep apnea was aggravated by his service-connected PTSD. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner should address the treatise evidence submitted by the Veteran in August and October 2012.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
4.  Then, readjudicate the service connection issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


